DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 2,872,803 to Swanson, as applied above, in view of U.S. Patent Number 7,454,934 to Lin.
Swanson discloses a padlock configured to be locked and unlocked by a key, the padlock comprising: a lock body (10) having an internal cavity (bore that receives 16) that extends along an axial direction between a pair of axial ends including a key-receiving axial end (figures 1 and 2); a locking mechanism (16, 72) received in the internal cavity of the lock body in which the locking mechanism is a linear lock configured to receive the key therein along the axial direction from the key-receiving axial end (figures 2 and 3, end of 16 that receives a key via key slot 37), 
However, Swanson does not disclose tumblers of the lock cylinder having a direction of displacement parallel to the key insertion direction.  
Lin teaches of a lock cylinder (20) having a direction of insertion of the key into the locking mechanism (via 21) is parallel with a direction of displacement of a plurality of tumblers (10) in the locking mechanism, a key stop on the lock cylinder (figures 5 and 7; internal surface of lock cylinder to prevent excess insertion of a key within the lock cylinder), wherein a plurality of tumbler springs (45, 53, 55) bias the plurality of tumblers towards the key-receiving axial end, as in claim 4.
All of the component parts are known in Swanson and Lin.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a lock cylinder as taught by Lin onto the padlock in Swanson, since the direction the tumblers are actuated are in no way dependent on the securing ability of the padlock, and the lock cylinder having tumblers that transition in a direction parallel 
Swanson also discloses the biasing element biases the lock cylinder toward the key-receiving axial end of the internal cavity (column 2, lines 63-69), as in claim 2, and the biasing element is a spring (figures 2 and 3), as in claim 5, as well as the biasing element is a compressible material (the biasing element compresses when the lock cylinder is moved axially), as in claim 6, wherein the biasing element is located along a central axis of the locking mechanism (figures 2 and 3), as in claim 12.
Swanson further discloses the biasing element is positioned between an axial end of the internal cavity opposite the key-receiving axial end and the lock cylinder (figures 2 and 3), as in claim 8, wherein the locking mechanism includes a cam (72) secured to the lock cylinder between the biasing element and the lock cylinder, as in claim 9, and where a portion of the biasing element is received by the cam (figures 2 and 3), as in claim 10, as well as the cam includes a recessed opening on an axial end thereof which receives at least in part the biasing element (opening that allows the biasing element therethrough), as in claim 11.

Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive.  In response to the argument that Swanson and Lin do not disclose the biasing element contacting the locking mechanism to bias the lock cylinder along the axial direction to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to padlocks and locking assemblies:
U.S. Patent Number 6,711,924 to Ritz.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
September 13, 2021